                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 1 of 21 Page ID #:106



                                       1 Stanley C. Morris (Cal Bar No. 183620)
                                         scm@cormorllp.com
                                       2 Brian T. Corrigan (Cal Bar No. 143188)
                                         bcorrigan@cormorllp.com
                                       3
                                         CORRIGAN & MORRIS, LLP
                                       4 2300 Wilshire Boulevard, Suite 210
                                         Los Angeles, CA 90025
                                       5 Telephone: (310) 394-2800
                                         Facsimile: (310) 394-2825
                                       6
                                         Attorneys for Defendant
                                       7 TOON GOGGLES, INC.
                                       8
                                                                      UNITED STATES DISTRICT COURT
                                       9
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                      10
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP




                                           SECURITIES AND EXCHANGE                      Case No.: 19-cv-7687-JFW (MAAx)
                                           COMMISSION,
      Los Angeles, CA 90025




                                      12
                                      13                 Plaintiff,                     ANSWER AND AFFIRMATIVE
                                                                                        DEFENSES OF TOON GOGGLES,
                                      14            v.                                  INC.
                                      15   TOON GOGGLES, INC., and IRA
                                           WARKOL,                                      DEMAND FOR JURY TRIAL
                                      16
                                      17                 Defendants.                    Judge: Hon. John F. Walters
                                      18
                                      19
                                      20
                                      21
                                                 Defendant TOON GOGGLES, INC., (“TGI” or “Defendant”) by and through
                                      22
                                           its attorneys, Corrigan & Morris LLP, hereby Answers and submits its Affirmative
                                      23
                                           Defenses to the Complaint of the United States Securities and Exchange Commission
                                      24
                                           (the “Complaint”) as follows and reserves their right to request dismissal of the
                                      25
                                           Complaint on any and all grounds. Except as expressly admitted herein, TGI denies
                                      26
                                           all material allegations in the Complaint. The numbered paragraphs of this answer
                                      27
                                           correspond to the paragraphs as numbered in the Complaint. To the extent paragraphs
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                        1
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 2 of 21 Page ID #:107



                                       1 in the Complaint are grouped under headings, TGI responds generally that such
                                       2 headings and groupings are conclusions of law or fact and denies each and every such
                                       3 allegation made or implied by such headings and groupings.
                                       4
                                                       INTRODUCTION AND PRELIMINARY STATEMENT
                                       5
                                       6         A.     The Complaint group-pleads Defendant Warkol’s conduct with TGI, but
                                       7 all the allegations against TGI pertain to the actions taken by its former chief
                                       8 executive, Ira Warkol, who has not been an officer, director, owner, creditor,
                                       9 employee, or in any way affiliated with TGI since at least February 2017.
                                      10         There are no allegations of fraud, reckless conduct, or deliberate wrongdoing
12300 Wilshire Boulevard, Suite 210




                                      11 against TGI, or any of its current officers or directors. Nevertheless, the SEC
  CORRIGAN & MORRIS LLP




                                      12 characterizes individual alleged facts in a conclusory manner such as “unregistered
      Los Angeles, CA 90025




                                      13 brokers,” “boiler room,” “cold-called,” “general solicitations” and received
                                      14 “commissions.” TGI generally responds that such allegations constitute pejoratives or
                                      15 conclusions and do not constitute allegations of fact requiring a response. To the
                                      16 extent such characterizations may be construed as allegations of fact, TGI objects to
                                      17 and denies each such characterization.
                                      18                             JURISDICTION AND VENUE
                                      19
                                                 1.     The allegations of Paragraph 1 consist of legal conclusions to which no
                                      20
                                           response is required. To the extent that a responsive pleading is otherwise required,
                                      21
                                           TGI denies the allegations set forth in Paragraph 1.
                                      22
                                                 2.     TGI admits that it used the means of interstate commerce, but otherwise
                                      23
                                           denies the allegations in Paragraph 2 of the Complaint.
                                      24
                                                 3.     TGI admits that venue is proper in this district over the claims as
                                      25
                                           currently alleged in the Complaint. To the extent that a responsive pleading is
                                      26
                                           otherwise required, TGI denies the remainder of the allegations set forth in paragraph
                                      27
                                           3 of the Complaint.
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                        2
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 3 of 21 Page ID #:108



                                       1                                       SUMMARY
                                       2         4.    To the extent the allegations in Paragraph 4 are directed to or concern
                                       3 other parties, TGI lacks knowledge or information sufficient to form a belief about
                                       4 the truth of the allegations and, therefore, denies such allegations. TGI admits that it
                                       5 has more than 400 records owners of its securities and that it is involved in the
                                       6 business of producing and streaming children’s entertainment via streaming over the
                                       7 internet. Except as expressly admitted, TGI otherwise denies the allegations in
                                       8 Paragraph 4 of the Complaint.
                                       9         5.    TGI admits that it used the means of interstate commerce, but otherwise
                                      10 denies the allegations in Paragraph 5 of the Complaint.
12300 Wilshire Boulevard, Suite 210




                                      11         6.    To the extent the allegations in Paragraph 6 are directed to or concern
  CORRIGAN & MORRIS LLP




                                      12 other parties, TGI lacks knowledge or information sufficient to form a belief about
      Los Angeles, CA 90025




                                      13 the truth of the allegations, and, therefore, denies such allegations. TGI otherwise
                                      14 denies the allegations contained in Paragraph 6 of the Complaint.
                                      15         7.    TGI avers that under the direction of its current management, revenues
                                      16 from operations this year are projected to exceed $500,000. TGI admits that under
                                      17 prior management between 2012 through 2016, TGI was primarily in the
                                      18 development stage, and it did not generate a profit, and its per annum revenue was
                                      19 less than $200,000. The remaining allegations contained in Paragraph 7 of the
                                      20 Complaint are denied.
                                      21         8.    TGI is without sufficient knowledge or information to form a belief as to
                                      22 the truth of the remaining allegations contained in Paragraph 8 and, on that basis, the
                                      23 allegations are denied.
                                      24         9.    The allegations of Paragraph 9 consist of legal conclusions to which no
                                      25 response is required. To the extent that a responsive pleading is otherwise needed,
                                      26 TGI denies the allegations set forth in Paragraph 9.
                                      27
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                          3
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 4 of 21 Page ID #:109



                                       1         10.   The allegations of Paragraph 10 consist of legal conclusions to which no
                                       2 response is required. To the extent that a responsive pleading is otherwise required,
                                       3 TGI denies the allegations set forth in Paragraph 10.
                                       4                                   THE DEFENDANTS
                                       5         11.   TGI admits that Warkol terminated his relationship with TGI in
                                       6 February of 2017. To the extent the allegations in Paragraph 11 are directed to or
                                       7 concern other parties, Defendant lacks knowledge or information sufficient to form a
                                       8 belief about the truth of the allegations and, therefore, denies such allegations. The
                                       9 defendant otherwise denies the allegations in Paragraph 11 of the Complaint.
                                      10         12.   TGI admits the allegations in paragraph 12 of the Complaint.
12300 Wilshire Boulevard, Suite 210




                                      11                            OTHER RELEVANT ENTITIES
  CORRIGAN & MORRIS LLP




                                                 13.   TGI admits that NetKids LLC was a Nevada limited liability company.
      Los Angeles, CA 90025




                                      12
                                      13 TGI is without sufficient knowledge or information to form a belief as to the truth of
                                      14 the remaining allegations contained in Paragraph 13 and, on that basis, the allegations
                                      15 are denied.
                                      16         14.   TGI is without sufficient knowledge or information to form a belief as to
                                      17 the truth of the allegations contained in Paragraph 14, and, on that basis, the
                                      18 allegations are denied.
                                      19         15.   TGI admits that Yeti Productions LLC was established to develop a
                                      20 cartoon series for TGI. TGI is without sufficient knowledge or information to form a
                                      21 belief as to the truth of the remaining allegations contained in Paragraph 15 and, on
                                      22 that basis, the allegations are denied.
                                      23                                  THE ALLEGATIONS
                                      24         A.    Toon Goggles’ Streaming Business
                                      25         16.   TGI admits that it has offered and currently offers licensing and online
                                      26 streaming of cartoons, games, news, and other children’s entertainment services
                                      27 through its website and applications. TGI is without sufficient knowledge or
                                      28 information to form a belief as to the truth of the remaining allegations contained in
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                           4
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 5 of 21 Page ID #:110



                                       1 Paragraph 16 and, on that basis, the allegations are denied.
                                       2         17.   TGI is without sufficient knowledge or information to form a belief as to
                                       3 the truth of the allegations contained in Paragraph 17, and, on that basis, the claims
                                       4 are denied.
                                       5        18.    TGI states that these alleged “promotional materials” are documents that
                                       6 are the best evidence of their contents and denies the allegations to the extent they are
                                       7 inconsistent with their terms or incomplete or taken out of context. TGI otherwise
                                       8 denies the allegations contained in paragraph 18.
                                       9 B.      Toon Goggles’ Unregistered Securities Offerings
                                      10         19.   TGI is without sufficient knowledge or information to form a belief as to
12300 Wilshire Boulevard, Suite 210




                                      11 the truth of the allegations contained in Paragraph 19, and, on that basis, the
  CORRIGAN & MORRIS LLP




                                      12 allegations are denied.
      Los Angeles, CA 90025




                                      13         20.   TGI is without sufficient knowledge or information to form a belief as to
                                      14 the truth of the allegations contained in Paragraph 20 and, on that basis, the claims
                                      15 are denied.
                                      16         21.   TGI is without sufficient knowledge or information to form a belief as to
                                      17 the truth of the allegations contained in Paragraph 21 and, on that basis, the
                                      18 allegations are denied.
                                      19         22.   TGI is without sufficient knowledge or information to form a belief as to
                                      20 the truth of the allegations contained in Paragraph 22, and, on that basis, the
                                      21 allegations are denied.
                                      22         23.   TGI is without sufficient knowledge or information to form a belief as to
                                      23 the truth of the allegations contained in Paragraph 23 and, on that basis, the
                                      24 allegations are denied.
                                      25         24.   TGI is without sufficient knowledge or information to form a belief as to
                                      26 the truth of the allegations contained in Paragraph 24 and, on that basis, the
                                      27 allegations are denied.
                                      28         25.   TGI is without sufficient knowledge or information to form a belief as to
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                          5
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 6 of 21 Page ID #:111



                                       1 the truth of the allegations contained in Paragraph 25 and, on that basis, the
                                       2 allegations are denied.
                                       3         1. The October 2011 NetKids’ Offering
                                       4         26.   TGI is without sufficient knowledge or information to form a belief as to
                                       5 the truth of the allegations contained in Paragraph 26 and, on that basis, the
                                       6 allegations are denied.
                                       7         27.   TGI admits that there was a private placement memorandum pertaining
                                       8 to NetKids. Except as expressly admitted, TGI denies the allegations contained in
                                       9 Paragraph 27.
                                      10        28.    The allegations of Paragraph 28 purport to represent the contents of
12300 Wilshire Boulevard, Suite 210




                                      11 certain offering materials. The alleged offering documents are the best evidence of
  CORRIGAN & MORRIS LLP




                                      12 their contents and TGI denies the allegations to the extent they are inconsistent with
      Los Angeles, CA 90025




                                      13 their terms or incomplete or taken out of context. TGI otherwise is without sufficient
                                      14 knowledge or information to form a belief as to the truth of the allegations contained
                                      15 in Paragraph 28, and, on that basis, the allegations are denied.
                                      16        29.    TGI is without sufficient knowledge or information to form a belief as to
                                      17 the truth of the allegations contained in Paragraph 29 and, on that basis, the
                                      18 allegations are denied.
                                      19         30.   The allegations of Paragraph 30 purport to represent the contents of
                                      20 certain offering materials. The alleged offering materials are the best evidence of their
                                      21 contents and TGI denies the allegations to the extent they are inconsistent with their
                                      22 terms or incomplete or taken out of context. TGI otherwise is without sufficient
                                      23 knowledge or information to form a belief as to the truth of the allegations contained
                                      24 in Paragraph 30 and, on that basis, the allegations are denied.
                                      25         31.   TGI is without sufficient knowledge or information to form a belief as to
                                      26 the truth of the allegations contained in Paragraph 31 and, on that basis, the
                                      27 allegations are denied.
                                      28         32.   TGI is without sufficient knowledge or information to form a belief as to
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                       6
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 7 of 21 Page ID #:112



                                       1 the truth of the allegations contained in paragraph 32 and, on that basis, the
                                       2 allegations are denied.
                                       3     33.         TGI admits that the NetKids has not registered any securities with the
                                       4 Plaintiff. Except as expressly admitted, TGI denies the allegations contained in
                                       5 paragraph 33.
                                       6           34.   The allegations of paragraph 34 purport to represent the contents of an
                                       7 “Offeree Questionnaire.” The alleged “Offeree Questionnaire” is the best evidence of
                                       8 its contents and denies the allegations to the extent they are inconsistent with their
                                       9 terms or incomplete or taken out of context. TGI otherwise denies the allegations
                                      10 contained in Paragraph 34.
12300 Wilshire Boulevard, Suite 210




                                      11           2.    The September 2013 Dinomite Offering
  CORRIGAN & MORRIS LLP




                                                   35.   TGI is without sufficient knowledge or information to form a belief as to
      Los Angeles, CA 90025




                                      12
                                      13 the truth of the allegations contained in Paragraph 35 and, on that basis, the
                                      14 allegations are denied.
                                      15           36.   The allegations of Paragraph 36 purport to represent the contents of
                                      16 certain offering materials. The alleged offering materials are the best evidence of their
                                      17 contents, and TGI denies the allegations to the extent they are inconsistent with their
                                      18 terms or incomplete or taken out of context. TGI otherwise denies the allegations
                                      19 contained in Paragraph 36.
                                      20           37.   The allegations of Paragraph 37 purport to represent the contents of
                                      21 certain offering materials. The alleged offering materials are the best evidence of their
                                      22 contents, and TGI denies the allegations to the extent they are inconsistent with their
                                      23 terms or incomplete or taken out of context. TGI otherwise denies the allegations
                                      24 contained in Paragraph 37.
                                      25           38.   The allegations of Paragraph 38 purport to represent the contents of
                                      26 certain offering materials. The alleged offering materials speak for themselves. TGI is
                                      27 without sufficient knowledge or information to form a belief as to the truth of the
                                      28 allegations contained in Paragraph 38 and, on that basis, the allegations are denied.
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                           7
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 8 of 21 Page ID #:113



                                       1         39.   The allegations in Paragraph 39 are directed to or concern other parties,
                                       2 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                       3 of the allegations and, therefore, denies such allegations. The defendant otherwise
                                       4 denies the allegations in Paragraph 39 of the Complaint.
                                       5         40.   TGI admits that it has issued TGI shares in exchange for Dinomite stock.
                                       6 Except as expressly admitted, TGI denies the allegations in Paragraph 40.
                                       7         41.   TGI admits that it did not register Dinomite securities with the Plaintiff.
                                       8         42.   The allegations of Paragraph 42 purport to represent the contents of
                                       9 certain offering materials. The alleged offering materials speak for themselves and
                                      10 are the best evidence. TGI is without sufficient knowledge or information to form a
12300 Wilshire Boulevard, Suite 210




                                      11 belief as to the truth of the allegations contained in Paragraph 42 and, on that basis,
  CORRIGAN & MORRIS LLP




                                      12 the allegations are denied.
      Los Angeles, CA 90025




                                      13         3.    The October 2013 NetKids’ Offering
                                      14         43.   TGI is without sufficient knowledge or information to form a belief as to
                                      15 the truth of the allegations contained in Paragraph 43 and, on that basis, the
                                      16 allegations are denied.
                                      17         44.   TGI is without sufficient knowledge or information to form a belief as to
                                      18 the truth of the allegations contained in Paragraph 44 and, on that basis, the
                                      19 allegations are denied.
                                      20         45.   TGI states that NetKids’ purported “offering documents” referenced in
                                      21 Paragraph 45, are documents that are the best evidence of their contents and denies
                                      22 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      23 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      24 form a belief as to the truth of the remaining allegations contained in Paragraph 45
                                      25 and, on that basis, the allegations are denied.
                                      26         46.   TGI is without sufficient knowledge or information to form a belief as to
                                      27 the truth of the allegations contained in Paragraph 46 and, on that basis, the
                                      28 allegations are denied.
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                          8
                                           CASE CV 19-07687-JFW (MAAx)
                                  Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 9 of 21 Page ID #:114



                                       1         47.   TGI states that NetKids’ alleged “offering documents” referenced in
                                       2 Paragraph 47, are documents that are the best evidence of their contents and denies
                                       3 the allegations to the extent they are inconsistent with their terms or incomplete or
                                       4 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                       5 form a belief as to the truth of the allegations contained in Paragraph 47 and, on that
                                       6 basis, the allegations are denied.
                                       7         48.   TGI states that NetKids’ alleged “offering documents” referenced in
                                       8 Paragraph 48, are documents that are the best evidence of their contents and denies
                                       9 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      10 taken out of context. TGI otherwise is without sufficient knowledge or information to
12300 Wilshire Boulevard, Suite 210




                                      11 form a belief as to the truth of the allegations contained in Paragraph 48 and, on that
  CORRIGAN & MORRIS LLP




                                      12 basis, the allegations are denied.
      Los Angeles, CA 90025




                                      13         49.   TGI admits that it has issued TGI stock to NetKids’ investors.
                                      14         50.   TGI admits that it did not register NetKids’ securities with the Plaintiff.
                                      15 TGI lacks knowledge or information sufficient to form a belief as to the truth of the
                                      16 allegations in paragraph 50 as they pertain to Warkol, and on that basis denies the
                                      17 same.
                                      18         51.   TGI states that NetKids’ alleged “offering documents” referenced in
                                      19 paragraph 51, are documents that are the best evidence of their contents and denies
                                      20 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      21 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      22 form a belief as to the truth of the allegations contained in Paragraph 51 and, on that
                                      23 basis, the allegations are denied.
                                      24         4.    The November 2013 NetKids’ Offering
                                      25         52.   TGI lacks knowledge or information sufficient to form a belief as to the
                                      26 truth of the allegations in Paragraph 52, and on that basis denies the same.
                                      27         53.   TGI admits that at least some of the alleged 2013 NetKids’ Offering
                                      28 materials contained a PPM. Except as expressly admitted, TGI lacks knowledge or
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                          9
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 10 of 21 Page ID #:115



                                       1 information sufficient to form a belief as to the truth of the allegations in Paragraph
                                       2 53, and on that basis denies the same.
                                       3         54.   TGI states that the alleged NetKids’ “offering documents” referenced in
                                       4 Paragraph 54, are documents that are the best evidence of their contents and denies
                                       5 the allegations to the extent they are inconsistent with their terms or incomplete or
                                       6 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                       7 form a belief as to the truth of the allegations contained in Paragraph 54 and, on that
                                       8 basis, the allegations are denied.
                                       9         55.   TGI lacks knowledge or information sufficient to form a belief as to the
                                      10 truth of the allegations in paragraph 55, and on that basis denies the same.
12300 Wilshire Boulevard, Suite 210




                                      11         56.   TGI states that the alleged NetKids’ “offering documents” referenced in
  CORRIGAN & MORRIS LLP




                                      12 Paragraph 56, are documents that are the best evidence of their contents and denies
      Los Angeles, CA 90025




                                      13 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      14 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      15 form a belief as to the truth of the allegations contained in Paragraph 56 and, on that
                                      16 basis, the allegations are denied.
                                      17         57.   TGI states that alleged NetKids’ “offering documents” referenced in
                                      18 Paragraph 57, are documents that are the best evidence of their contents and denies
                                      19 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      20 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      21 form a belief as to the truth of the allegations contained in Paragraph 57 and, on that
                                      22 basis, the allegations are denied.
                                      23         58.   TGI states that the alleged NetKids’ “offering documents” referenced in
                                      24 Paragraph 58, are documents that are the best evidence of their contents and denies
                                      25 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      26 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      27 form a belief as to the truth of the allegations contained in Paragraph 58 and, on that
                                      28 basis, the allegations are denied.
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                       10
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 11 of 21 Page ID #:116



                                       1         59.   TGI admits the allegation in Paragraph 59.
                                       2         60.   TGI admits that it did not register the alleged November 2013 NetKids’
                                       3 offering with the Plaintiff.
                                       4         61.   TGI states that the alleged NetKids’ “offeree Questionnaire” referenced
                                       5 in Paragraph 61, are documents that are the best evidence of their contents and denies
                                       6 the allegations to the extent they are inconsistent with their terms or incomplete or
                                       7 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                       8 form a belief as to the truth of the allegations contained in Paragraph 61 and, on that
                                       9 basis, the allegations are denied.
                                      10         5.    The Yeti Offering
12300 Wilshire Boulevard, Suite 210




                                      11         62.   TGI is without sufficient knowledge or information to form a belief as to
  CORRIGAN & MORRIS LLP




                                      12 the truth of the allegations contained in Paragraph 62 and, on that basis, the
      Los Angeles, CA 90025




                                      13 allegations are denied.
                                      14         63.   TGI is without sufficient knowledge or information to form a belief as to
                                      15 the truth of the allegations contained in Paragraph 63 and, on that basis, the
                                      16 allegations are denied.
                                      17         64.   TGI states that the alleged Yeti “offering documents” referenced in
                                      18 Paragraph 64, are documents that are the best evidence of their contents and denies
                                      19 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      20 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      21 form a belief as to the truth of the allegations contained in Paragraph 64 and, on that
                                      22 basis, the allegations are denied.
                                      23         65.   TGI states that the alleged Yeti “offering documents” referenced in
                                      24 Paragraph 65, are documents that are the best evidence of their contents and denies
                                      25 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      26 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      27 form a belief as to the truth of the allegations contained in Paragraph 65 and, on that
                                      28 basis, the allegations are denied.
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                      11
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 12 of 21 Page ID #:117



                                       1         66.   TGI is without sufficient knowledge or information to form a belief as to
                                       2 the truth of the allegations contained in Paragraph 66 and, on that basis, the
                                       3 allegations are denied.
                                       4         67.   TGI admits that it did not register any Yeti securities with the Plaintiff.
                                       5 Except as expressly admitted, TGI is without sufficient knowledge or information to
                                       6 form a belief as to the truth of the allegations regarding registration statements and/or
                                       7 securities referenced, and, on that basis, the allegations are denied.
                                       8         68.   TGI states that the purported Yeti “offering documents” referenced in
                                       9 Paragraph 68, are documents that are the best evidence of their contents and denies
                                      10 the allegations to the extent they are inconsistent with their terms or incomplete or
12300 Wilshire Boulevard, Suite 210




                                      11 taken out of context. TGI otherwise is without sufficient knowledge or information to
  CORRIGAN & MORRIS LLP




                                      12 form a belief as to the truth of the allegations contained in Paragraph 68 and, on that
      Los Angeles, CA 90025




                                      13 basis, the allegations are denied.
                                      14         C.    Defendants’ Securities Registration Violations
                                      15         69.   The allegations of Paragraph 69 consist of legal conclusions to which no
                                      16 response is required. To the extent that a responsive pleading is otherwise required,
                                      17 TGI is without sufficient knowledge or information to form a belief as to the truth of
                                      18 the allegations regarding registration statements and/or securities referenced, and, on
                                      19 that basis, the allegations are denied.
                                      20         70.   The allegations of Paragraph 70 consist of legal conclusions to which no
                                      21 response is required. To the extent that a responsive pleading is required, TGI is
                                      22 without sufficient knowledge or information to form a belief as to the truth of the
                                      23 allegations regarding registration statements and/or securities referenced, and, on that
                                      24 basis, the allegations are denied.
                                      25         71.   The allegations of Paragraph 71 consist of legal conclusions to which no
                                      26 response is required. To the extent that a responsive pleading is required, TGI is
                                      27 without sufficient knowledge or information to form a belief as to the truth of the
                                      28 allegations regarding registration statements and/or securities referenced, and, on that
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                        12
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 13 of 21 Page ID #:118



                                       1 basis, the allegations are denied.
                                       2         72.   The allegations of Paragraph 72 consist of legal conclusions to which no
                                       3 response is required. To the extent that a responsive pleading is otherwise required,
                                       4 TGI is without sufficient knowledge or information to form a belief as to the truth of
                                       5 the allegations contained in Paragraph 72 and, on that basis, the allegations are
                                       6 denied.
                                       7         73.   TGI is without sufficient knowledge or information to form a belief as to
                                       8 the truth of the allegations contained in Paragraph 73 and, on that basis, the
                                       9 allegations are denied.
                                      10         74.   TGI is without sufficient knowledge or information to form a belief as to
12300 Wilshire Boulevard, Suite 210




                                      11 the truth of the allegations contained in Paragraph 74 and, on that basis, the
  CORRIGAN & MORRIS LLP




                                      12 allegations are denied.
      Los Angeles, CA 90025




                                      13         75.   TGI denies the allegations contained in Paragraph 75.
                                      14         76.   TGI denies the allegations contained in Paragraph 76.
                                      15         77.   TGI denies the allegations contained in Paragraph 77.
                                      16         78.   TGI is without sufficient knowledge or information to form a belief as to
                                      17 the truth of the allegations contained in Paragraph 78 and, on that basis, the
                                      18 allegations are denied.
                                      19         79.   TGI is without sufficient knowledge or information to form a belief as to
                                      20 the truth of the allegations contained in Paragraph 79 and, on that basis, the
                                      21 allegations are denied.
                                      22         80.   TGI is without sufficient knowledge or information to form a belief as to
                                      23 the truth of the allegations contained in Paragraph 80 and, on that basis, the
                                      24 allegations are denied.
                                      25         81.   TGI is without sufficient knowledge or information to form a belief as to
                                      26 the truth of the allegations contained in Paragraph 81 and, on that basis, the
                                      27 allegations are denied.
                                      28         82.   TGI is without sufficient knowledge or information to form a belief as to
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                      13
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 14 of 21 Page ID #:119



                                       1 the truth of the allegations contained in Paragraph 82 and, on that basis, the
                                       2 allegations are denied.
                                       3         83.   TGI denies the allegations contained in Paragraph 83.
                                       4         84.   TGI is without sufficient knowledge or information to form a belief as to
                                       5 the truth of the allegations contained in Paragraph 84 and, on that basis, the
                                       6 allegations are denied.
                                       7         85.   The allegations of Paragraph 85 consist of legal conclusions to which no
                                       8 response is required. To the extent that a responsive pleading is otherwise required,
                                       9 TGI is without sufficient knowledge or information to form a belief as to the truth of
                                      10 the allegations contained in Paragraph 85 and, on that basis, the allegations are
12300 Wilshire Boulevard, Suite 210




                                      11 denied.
  CORRIGAN & MORRIS LLP




                                                 86.   TGI is without sufficient knowledge or information to form a belief as to
      Los Angeles, CA 90025




                                      12
                                      13 the truth of the allegations contained in Paragraph 86 and, on that basis, the
                                      14 allegations are denied.
                                      15         87.   TGI states that the purported “offering documents” referenced in
                                      16 Paragraph 87, are documents that are the best evidence of their contents and denies
                                      17 the allegations to the extent they are inconsistent with their terms or incomplete or
                                      18 taken out of context. TGI otherwise is without sufficient knowledge or information to
                                      19 form a belief as to the truth of the allegations contained in Paragraph 87 and, on that
                                      20 basis, the allegations are denied.
                                      21         88.   TGI is without sufficient knowledge or information to form a belief as to
                                      22 the truth of the allegations contained in Paragraph 88 and, on that basis, the
                                      23 allegations are denied.
                                      24         89.   TGI is without sufficient knowledge or information to form a belief as to
                                      25 the truth of the allegations contained in Paragraph 89 and, on that basis, the
                                      26 allegations are denied.
                                      27         90.   The allegations of paragraph 90 consist of legal conclusions to which no
                                      28 response is required. To the extent that a responsive pleading is otherwise required,
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                      14
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 15 of 21 Page ID #:120



                                       1 TGI denies the allegations contained in Paragraph 90.
                                       2         D.     Defendant Warkol Acted as an Unregistered Broker
                                       3         91.    The allegations in Paragraph 91 are directed to or concern other parties.
                                       4 To the extent a response is required, the Defendant lacks knowledge or information
                                       5 sufficient to form a belief about the truth of the allegations and, therefore, denies such
                                       6 allegations.
                                       7         92.    The allegations in Paragraph 92 are directed to or concern other parties.
                                       8 To the extent a response is necessary, Defendant denies the allegations in Paragraph
                                       9 92 of the Complaint.
                                      10         93.    The allegations in Paragraph 93 are directed to or concern other parties.
12300 Wilshire Boulevard, Suite 210




                                      11 To the extent a response is required, the Defendant lacks knowledge or information
  CORRIGAN & MORRIS LLP




                                      12 sufficient to form a belief about the truth of the allegations and, therefore, denies such
      Los Angeles, CA 90025




                                      13 allegations.
                                      14         94.    The allegations in Paragraph 94 are directed to or concern other parties.
                                      15 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      16 of the allegations and, therefore, denies such allegations.
                                      17         95.    The allegations in Paragraph 95 are directed to or concern other parties.
                                      18 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      19 of the allegations and, therefore, denies such allegations.
                                      20         96.    The allegations in Paragraph 96 are directed to or concern other parties,
                                      21 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      22 of the allegations and, therefore, denies such allegations.
                                      23         97.    The allegations in Paragraph 97 are directed to or concern other parties.
                                      24 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      25 of the allegations and, therefore, denies such allegations.
                                      26         98.    The allegations in Paragraph 98 are directed to or concern other parties.
                                      27 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      28 of the allegations and, therefore, denies such allegations.
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                       15
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 16 of 21 Page ID #:121



                                       1         99.   The allegations in Paragraph 99 are directed to or concern other parties.
                                       2 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                       3 of the allegations and, therefore, denies such allegations.
                                       4         100. The allegations in Paragraph 100 are directed to or concern other parties.
                                       5 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                       6 of the allegations and, therefore, denies such allegations.
                                       7                     TOLLING OF THE STATUTE OF LIMITATIONS
                                       8         101. TGI avers that all of the causes of actions are subject to 18 USC § 2462.
                                       9 TGI states the tolling agreements referenced in paragraph 101, are documents that are
                                      10 the best evidence of their contents and denies the allegations to the extent they are
12300 Wilshire Boulevard, Suite 210




                                      11 inconsistent with their terms or incomplete or taken out of context.
  CORRIGAN & MORRIS LLP




                                                 102. The allegations in Paragraph 102 are directed to or concern other parties.
      Los Angeles, CA 90025




                                      12
                                      13 Defendant lacks knowledge or information sufficient to form a belief about the truth
                                      14 of the allegations and, therefore, denies such allegations.
                                                                     FIRST CLAIM FOR RELIEF
                                      15
                                                               Unregistered Offer and Sale of Securities
                                      16                Violations of Sections 5(a) and 5(c) of the Securities Act
                                      17                                     (against all Defendants)
                                      18         103. TGI restates and incorporates by reference responses to Paragraphs 1
                                      19 through 102, as if fully set forth herein.
                                      20         104. To the extent the allegations contained in Paragraph 104 of the
                                      21 Complaint are directed to parties other than TGI, no response by TGI is required. To
                                      22 the extent a response is deemed necessary, TGI is without sufficient knowledge or
                                      23 information to form a belief as to the truth of the allegations regarding registration
                                      24 statements and/or securities referenced, and, on that basis, the allegations are denied.
                                      25 To the extent, Paragraph 104 consists of conclusions of law, no response is necessary
                                      26 or appropriate. To the extent that a response is required, TGI denies the allegations
                                      27 set forth in paragraph 104.
                                      28         105. To the extent the allegations contained in Paragraph 105 of the
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                       16
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 17 of 21 Page ID #:122



                                       1 Complaint are directed to parties other than TGI, no response by TGI is required. To
                                       2 the extent a response is deemed necessary, TGI is without sufficient knowledge or
                                       3 information to form a belief as to the truth of the allegations regarding registration
                                       4 statements and/or securities referenced, and, on that basis, the allegations are denied.
                                       5 To the extent, Paragraph 105 consists of conclusions of law, no response is necessary
                                       6 or appropriate. To the extent that a response is required, TGI denies the allegations
                                       7 set forth in paragraph 105.
                                       8         106. The allegations in Paragraph 106 consists of conclusions of law, to
                                       9 which no response is necessary or appropriate. To the extent that a response is
                                      10 required, TGI denies the allegations contained in Paragraph 106.
                                                                  SECOND CLAIM FOR RELIEF
12300 Wilshire Boulevard, Suite 210




                                      11
                                                                     Unregistered Broker-Dealer
  CORRIGAN & MORRIS LLP

      Los Angeles, CA 90025




                                      12                   Violation of Section 15(a) of the Exchange Act
                                      13                                  (against Defendant Warkol)
                                      14         107. TGI restates and incorporates by reference responses to Paragraphs 1
                                      15 through 102, as if fully set forth herein.
                                      16         108. TGI does not need to respond to this allegation as Plaintiff has not
                                      17 brought this cause of action against it. To the extent that a response is required, TGI
                                      18 denies the allegations set forth in paragraph 108.
                                      19         109. The allegations contained in Paragraph 109 of the Complaint are
                                      20 directed to parties other than TGI and, therefore, no response by TGI is required. To
                                      21 the extent that a response is required, TGI denies the allegations set forth in
                                      22 paragraph 109.
                                      23         110. The allegations contained in Paragraph 110 of the Complaint are
                                      24 directed to parties other than TGI, and, therefore, no response by TGI is required. To
                                      25 the extent that a response is required, TGI denies the allegations set forth in
                                      26 paragraph 110.
                                      27 //
                                      28 //
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                       17
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 18 of 21 Page ID #:123



                                       1                                  PRAYER FOR RELIEF
                                       2         To the extent that any response is required to the Plaintiff’s prayer for relief,
                                       3 TGI denies that Plaintiff is entitled to the requested relief.
                                       4                               AFFIRMATIVE DEFENSES
                                       5         Without admitting any wrongful conduct, TGI alleges the following affirmative
                                       6 defenses to the Complaint. By designating the following as affirmative defenses, TGI
                                       7 does not in any way waive or limit any defense which are or may be raised by
                                       8 denials, allegations, and averments set forth herein. TGI does not, by alleging any
                                       9 affirmative defense, admits that Plaintiff does not have the burden of proof for any or
                                      10 all facts underlying any of those defenses. These defenses are pled in the alternative
12300 Wilshire Boulevard, Suite 210




                                      11 and are raised to preserve the rights of TGI to assert such defenses and are without
  CORRIGAN & MORRIS LLP




                                      12 prejudice to TGI’s ability to raise other and further defenses. TGI expressly reserves
      Los Angeles, CA 90025




                                      13 all rights to re-evaluate its defenses and/or assert additional defenses upon discovery
                                      14 and review of additional documents and information, upon the development of other
                                      15 pertinent facts, and during pretrial proceedings in this action. Without assuming the
                                      16 burden of proof for such defenses that it would not otherwise have, TGI asserts the
                                      17 following specific affirmative defenses:
                                      18                           FIRST AFFIRMATIVE DEFENSE
                                      19         The Complaint, and each purported cause of action in it, is barred, in whole or
                                      20 part, because it fails to state facts sufficient to state a cause of action upon which
                                      21 relief can be granted against TGI.
                                      22                          SECOND AFFIRMATIVE DEFENSE
                                      23         The plaintiff’s claims are barred, in whole or in part, because TGI acted
                                      24 reasonably and/or in good faith by relying on the opinions of several attorneys. TGI’s
                                      25 current management was not responsible for the alleged violations. Accordingly,
                                      26 there is no likelihood that TGI will commit future violations. Therefore, Plaintiff is
                                      27 not entitled to injunctive relief.
                                      28 //
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                           18
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 19 of 21 Page ID #:124



                                       1                          THIRD AFFIRMATIVE DEFENSE
                                       2         The Plaintiff’s claims for disgorgement are not authorized by statute and the
                                       3 Supreme Court has declared unanimously that it constitutes a penalty. Kokesh v. SEC
                                       4 581 U.S. ____ (2017). As such, the SEC lacks any legal authority to be awarded
                                       5 disgorgement in equity. See Liu v. SEC, 18-1501. The SEC claims for disgorgement
                                       6 are barred.
                                       7                         FOURTH AFFIRMATIVE DEFENSE
                                       8         The Plaintiff’s claim for penalties are barred because any alleged violation was
                                       9 conducted by management no longer affiliated with TGI.
                                      10                           FIFTH AFFIRMATIVE DEFENSE
12300 Wilshire Boulevard, Suite 210




                                      11         It would be inequitable to order disgorgement against TGI when the bad actors
  CORRIGAN & MORRIS LLP




                                      12 have not been affiliated with TGI for more than two years and the Plaintiff has not
      Los Angeles, CA 90025




                                      13 alleged any violations against current management.
                                      14                           SIXTH AFFIRMATIVE DEFENSE
                                      15         The securities sales at issue were in whole or in part exempt from registration
                                      16 under the federal securities laws.
                                      17                        SEVENTH AFFIRMATIVE DEFENSE
                                      18         The plaintiff’s claims are barred in whole or part party the applicable statute of
                                      19 limitations and/or laches. Specifically, recovery is barred in whole or in part to the
                                      20 extent that it seeks injunctive relief, disgorgement, or penalties that go beyond the
                                      21 five-year statute of limitations under 28 U.S.C. § 2462.
                                      22                         EIGHTH AFFIRMATIVE DEFENSE
                                      23         The plaintiff’s claims are barred or limited because the damages or injuries that
                                      24 Plaintiff alleges were caused in whole or part by the acts or omissions of the third
                                      25 parties.
                                      26                          NINTH AFFIRMATIVE DEFENSE
                                      27         The Complaint, and each and every cause of action in it, is barred, in whole or
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                         19
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 20 of 21 Page ID #:125



                                       1 in part, because TGI was separate and distinct from the entities allegedly selling
                                       2 securities.
                                       3                         TWELFTH AFFIRMATIVE DEFENSE
                                       4         TGI incorporates herein any applicable affirmative defense asserted by any
                                       5 other Defendant not expressly set forth herein.
                                       6                      ADDITIONAL AFFIRMATIVE DEFENSES
                                       7         TGI hereby give notice that they intend to rely upon such other and further
                                       8 defenses as may become available or apparent during pretrial proceedings in this
                                       9 action and hereby reserve all rights to amend this Answer and all such defenses.
                                      10                                 PRAYER FOR RELIEF
12300 Wilshire Boulevard, Suite 210




                                      11         WHEREFORE, Toon Goggles, Inc. respectfully prays for judgment as follows:
  CORRIGAN & MORRIS LLP




                                                 1.     The Complaint be dismissed with prejudice and that the relief sought by
      Los Angeles, CA 90025




                                      12
                                      13 the Plaintiff be denied in its entirety;
                                      14         2.     That the Court enter judgment in favor of TGI;
                                      15         3.     That the Court award TGI its attorneys’ fees and costs incurred in
                                      16 defending this matter as permitted by statute; and
                                      17         4.     That this Court award such other and further relief as the Court may
                                      18 deem just and proper.
                                      19
                                           DATED:       November 15, 2019               CORRIGAN & MORRIS, LLP
                                      20
                                      21                                                By: /S/ Stanley C. Morris
                                                                                        Attorneys for Defendant
                                      22                                                TOON GOGGLES, INC.
                                      23 //
                                      24 //
                                      25 //
                                      26 //
                                      27 //
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                        20
                                           CASE CV 19-07687-JFW (MAAx)
                              Case 2:19-cv-07687-JFW-MAA Document 15 Filed 11/26/19 Page 21 of 21 Page ID #:126



                                       1                                   JURY DEMAND
                                       2        Pursuant to Federal Rule of Civil Procedure 38(b), TGI demands a trial by jury
                                       3 on all claims.
                                       4
                                           DATED:     November 15, 2019               CORRIGAN & MORRIS, LLP
                                       5
                                       6                                              By: /S/ Stanley C. Morris
                                                                                      Attorneys for Defendant
                                       7                                              TOON GOGGLES, INC.
                                       8
                                       9
                                      10
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP

      Los Angeles, CA 90025




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           ANSWER AND AFFIRMATIVE DEFENSES OF
                                           DEFENDANT TOON GOGGLES, INC.                                                   21
                                           CASE CV 19-07687-JFW (MAAx)
